Citation Nr: 0206041	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  01-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel





INTRODUCTION

The veteran had active military service from March 1945 to 
August 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO) in which the RO denied entitlement to service 
connection for the cause of the veteran's death.  

The appellant filed a claim for Dependency and Indemnity 
Compensation for cause of death under the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2001).  There currently 
is a stay pending on this issue at VA.  This issue has not 
been adjudicated by the RO.  In fact, the RO notified the 
appellant in an October 2001 letter that a decision on this 
issue would be deferred until completion of necessary 
rulemaking.  As this issue has been neither prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In the July 2000 rating decision the RO denied entitlement to 
accrued benefits.  The RO notified the appellant of that 
decision by letter dated August 3, 2000; the claimant did not 
appeal.  38 C.F.R. § 20.302 (2001).

By letter dated in March 1999 the RO granted a claim for aid 
and attendance, effective March 24, 1998, on behalf of the 
appellant.  In October 2000 the appellant filed a claim for 
aid and attendance benefits.  In a notification letter dated 
in February 2001, the RO notified the appellant that she 
already had been awarded entitlement to aid and attendance 
benefits.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed her claim for service connection for the 
cause of the veteran's death in February 2000.  She submitted 
a copy of the Certificate of Death from the Office of the 
Civil Registrar General, which shows he died on December [redacted], 
1999.  The immediate cause of death was questionable 
myocardial infarction and acute respiratory failure on 
mechanical ventilation.  The antecedent cause of death was 
community acquired pneumonia and Parkinson's disease.  The 
underlying cause of death was status post gastrotomy tube 
insertion.  There were no other significant conditions, which 
contributed to the cause of death.  

Service medical records do not show treatment or diagnosis of 
heart disease or myocardial infarction, pneumonia, 
Parkinson's disease, or a chronic gastrointestinal disorder 
during active service.  They show the veteran was diagnosed 
and treated for active pulmonary tuberculosis in August 1952.  
He was diagnosed and treated for an undetermined pulmonary 
infiltration in February 1953.  He was diagnosed and treated 
for chronic cervical lymphadenitis in April 1953.  Finally, 
the service medical records show he was diagnosed and treated 
for paranoid schizophrenic reaction on multiple occasions.  

In May 1953 the veteran was hospitalized for bizarre and 
paranoid behavior.  Physical and neurological examinations 
were within normal limits during that time.  Chest x-ray 
examination was negative.  He was transferred from a United 
States naval hospital to a VA hospital in July 1953.  Lung 
examination showed no evident abnormality.  Heart sounds were 
of good quality, rhythm and regular.  Chest x-ray examination 
showed a minimal, active tuberculosis lesion.  The diagnosis 
was chronic paranoid schizophrenic reaction and chronic, 
minimal, active pulmonary tuberculosis.  The evidence shows 
the veteran was separated from active duty upon discharge 
from the VA facility in August 1953 as a result of his 
chronic paranoid schizophrenic reaction.  

At the time of death the veteran was service-connected for 
paranoid schizophrenic reaction, which was evaluated as 100 
percent disabling, effective March 24, 1998.  He was also 
service-connected for inactive pulmonary tuberculosis and 
tuberculosis of the cervical lymph node gland.  These were 
assigned noncompensable ratings from 1956 and 1953, 
respectively.  In July 1999, the RO adjudicated the veteran 
incompetent to handle disbursement of funds, effective July 
10, 1999.  

The post-service medical evidence does not show a diagnosis 
of cardiovascular disease or other heart disease, or 
bronchiectasis during the initial post-service year.  

The post-service medical evidence shows the veteran was 
initially admitted in October 1953 for continued psychiatric 
problems.  Physical examination was not remarkable.  Chest x-
ray examination showed linear streaking in the left upper 
lobe.  The diagnosis was minimal pulmonary tuberculosis, 
activity undetermined, and chronic paranoid schizophrenic 
reaction.  The evidence shows the veteran remained 
hospitalized or under the care of VA until June 1957.  There 
are several interim and interval reports.  

In May 1954 the veteran's minimal pulmonary tuberculosis was 
active.  In April 1955, following intermittent medical 
therapy, the tuberculosis had resolved itself to a cleared or 
noninfectious state.  In September 1956 routine physical 
examination did not reveal any remarkable physical findings.  
Chest x-ray examination revealed a minimal tuberculosis 
lesion, which was considered fibrotic and inactive.  The 
diagnosis was minimal, inactive pulmonary tuberculosis.  On 
discharge in June 1957, the final diagnoses were chronic 
paranoid schizophrenic reaction and minimal, inactive 
pulmonary tuberculosis.  

The veteran was readmitted to the VA hospital in July 1957 
for continued problems with paranoid schizophrenia.  Chest 
and abdomen examinations were negative.  He was discharged in 
August 1957.  Subsequently, beginning in January 1959, he was 
hospitalized for his paranoid schizophrenic reaction on 
multiple occasions.  In January 1959 a chest x-ray 
examination was within normal limits.  In April 1961 the 
thorax was symmetrical, equal on expansion and there was no 
tenderness.  Physician examination of the lungs, heart and 
abdomen were normal.  Chest x-ray examination of the heart 
and lungs was within normal limits.  Electrocardiograph 
showed normal tracings.  Stool examination showed Trichuria 
ova.  The diagnosis included Trichuriasis of the colon.  

The veteran was hospitalized from June 1962 to January 1964, 
February 1964 to August 1964, September 1966 to November 
1966, April 1967 to September 1967, May 1968 to November 
1968, September 1969 to October 1969 and November 1969 to 
December 1969.  Physical examinations and laboratory studies 
were done during each hospitalization.  The diagnosis 
included paranoid schizophrenic reaction, moderately 
advanced, inactive pulmonary tuberculosis and Trichuriasis of 
the colon.  

During a February 1970 VA examination, a chest x-ray 
examination revealed no significant change from the 1961 
study.  The chest was essentially unremarkable except for 
very insignificant pulmonary scarring in the left upper lobe, 
which was felt to be of no clinical importance.  

The veteran was hospitalized from March 1970 to August 1970 
for paranoid schizophrenia.  He developed a respiratory tract 
infection during that time for which he received treatment 
with a favorable response.  Physical and neurological 
findings were essentially negative.  All laboratory testing 
was unremarkable.  

The veteran was hospitalized from February 1971 to May 1971 
for paranoid schizophrenia.  He complained of body weakness, 
chest pain and epigastric pain, but these complaints 
gradually disappeared during the hospitalization.  An upper 
gastrointestinal series showed the duodenum was deformed 
close to the bulbar apex.  The diagnosis included bulbar 
ulcer.  

The veteran underwent a VA examination in November 1972.  
There was no lymph gland enlargement in the neck on physical 
examination.  Chest x-ray examination showed no significant 
change in the fibrotic scarring in the left upper lobe since 
the 1970 examination and the remainder of that examination 
was unchanged.  

The diagnosis was paranoid schizophrenic reaction, minimal, 
inactive pulmonary tuberculosis and tuberculosis not found in 
the cervical lymph glands.  The same examination findings and 
diagnosis was reported during VA examinations in November 
1974 and September 1977.  

The evidence includes a November 1977 private medical 
examination report.  The veteran complained of a three-year 
history of recurrent chest and neck pain.  X-ray examination 
showed suspicious densities and slight bronchovesicular 
markings.  Heart examination revealed tachycardia with 
extrasystoles, but no murmurs.  Lung examination showed 
occasional sibilant rales in the lung fields.  Abdominal 
examination showed slight tenderness in the hypogastrium.  
The impression was chronic schizophrenia, rule out coronary 
insufficiency and chronic bronchitis, rule out Koch's 
pulmonary activity undetermined.

The evidence includes a February 1983 letter from a private 
treating physician.  The veteran complained of a five-year 
history of severe joint pain and low-grade fever.  The 
examiner noted a history of schizophrenia and urinary tract 
infections.  One year earlier the veteran developed mild 
fever and non-productive cough, which the examiner felt might 
be Koch's disease.  The examiner concluded that the veteran 
could no longer pursue gainful employment as a result of his 
schizophrenia and recurrent degenerative arthritis.  

The veteran underwent a VA examination in April 1983.  He 
complained of occasional cough and chest and back pain.  
Examination of the neck showed no lymphadenopathy.  There 
were vesicular breath sounds without wheezes or rales.  There 
was no cough during examination.  Laboratory testing was 
negative.  Chest x-ray examination showed no significant 
change in the fibrotic densities.  There was a faint patchy 
infiltration in the left first interspace.  The impression 
was pulmonary infiltration in the left upper lobe of unknown 
etiology.  Repeat chest examination two months later showed a 
complete resolution of the infiltration.  

The examiner stated that this would indicate that the 
infiltration seen two months earlier was probably due to a 
pneumonitis, which completely resolved.  The diagnosis was 
minimal, inactive pulmonary tuberculosis.  

The veteran underwent a VA examination in November 1994.  He 
complained of fatigue and shortness of breath.  Examination 
showed no palpable lymph nodes.  Chest x-ray examination 
showed residual fibrosis, chronic bilateral perihilar and 
basal bronchitis with pulmonary emphysema and 
arteriosclerosis.  The diagnosis was minimal, inactive 
pulmonary tuberculosis.  

In January 1995 a Tuberculosis Board Review was completed.  
The physician noted the veteran's history of tuberculosis.  
Physical examination revealed essentially normal findings.  
Sputum smears and cultures were negative.  The physician also 
reviewed the prior chest x-ray examinations.  Based on the 
review and examination, the Tuberculosis Board concluded that 
the correct diagnosis was minimal, inactive pulmonary 
tuberculosis, Stage IV.  

The veteran was admitted to a private hospital in February 
1998 with complaints of a several month history of dysphagia 
to both solids and liquids accompanied by vomiting and 
anorexia, as well as gradual weight loss.  His symptoms 
persisted until three days prior to admission when he had 
excessive salivation and slurred speech.  The examiner noted 
that the veteran was a chronic smoker and had over thirty 
pack years of smoking.  He complained of chronic productive 
cough with progressive shortness of breath, which was 
triggered by dust, smoke and respiratory tract infections.  
The examiner noted that he had a diagnosis of chronic 
obstructive lung disease for which he used medication.  The 
examiner noted that he also had a history of elevated blood 
pressure, diagnosis of schizophrenia, treatment for pulmonary 
tuberculosis and that he had bradykinesia and rigidity.  

The admission diagnosis was chronic obstructive pulmonary 
disease, hypertension, pulmonary tuberculosis, rule out 
Parkinson's disease and extrinsic compression or intraluminal 
pathology in the esophagus causing the dysphagia.  Initial 
laboratory testing showed hypokalemia and hypernatremia.  
Chest x-ray examination showed fibrotic infiltrates in the 
left upper lobe, atheromatous aorta, hyperaerated lung fields 
and coarse reticular densities in both lower lung fields.  
Electrocardiograph showed bradycardia.  Upper 
gastrointestinal endoscopy showed atrophic gastritis and 
gastric and duodenal polyps, which were probably 
inflammatory.  The impression was that the dysphagia was 
probably neuromuscular in nature, for which he underwent a 
gastrotomy tube insertion.  The neurology service also gave a 
clinical impression of Parkinson's disease.  The final 
diagnosis was chronic obstructive pulmonary disease, 
hypertension, pulmonary tuberculosis, Parkinson's disease and 
dysphagia, which was status post gastrotomy tube insertion.  

A May 1998 note from a private treating physician stated that 
the veteran was weak and bedridden due to Parkinson's 
disease.  

The veteran underwent a VA examination in July 1998.  The 
examiner noted that his pulmonary tuberculosis was inactive, 
possibly Class IV.  Laboratory testing was negative.  The 
diagnosis was inactive pulmonary tuberculosis, Class IV.  

The veteran underwent a lymphatic disorders VA examination in 
July 1998.  The examiner noted that the veteran's chronic 
obstructive pulmonary disease was recently exacerbated by an 
upper respiratory tract infection.  The symptoms were cough 
with viscous phlegm.  There was no malignant neoplasm.  
Physical examination showed occasional rhonchi.  The 
diagnosis was chronic obstructive pulmonary disease in acute 
exacerbation.  

The veteran underwent a VA mental disorders examination in 
October 1998.  The examiner reviewed the claims folder and 
performed a mental status examination.  The diagnosis was 
schizophrenia and Parkinson's disease.

The veteran was admitted to a private hospital in March 1999 
with a complaint that his gastrotomy tube had been pulled 
out.  He was again admitted to that facility in November 
1999.  The examiner noted the history that the gastrotomy 
tube had been inadvertently removed and the veteran would 
experience an inability to feed.  The examiner noted a prior 
medical history of chronic obstructive pulmonary disease, 
hypertension, schizophrenia, and Parkinson's disease.  During 
his admission the veteran underwent laboratory testing and 
physical examinations.  An ultrasound examination showed 
diffuse renal parenchymal changes, bilaterally, and a 
cortical cyst in the left kidney.  He underwent a revision of 
his gastrostomy during the hospitalization.  

The veteran was admitted to a medical facility in December 
1999 with a complaint of difficulty breathing.  Three days 
earlier the veteran had a productive cough accompanied by 
difficulty breathing.  The persistence of these symptoms 
prompted his admission.  The examiner noted a history of 
chronic obstructive pulmonary disease with emphysema, 
Parkinson's disease and status post gastrostomy.  The 
examiner performed a physical examination.  

The admission diagnosis was chronic obstructive pulmonary 
disease with emphysema, Parkinson's disease, status post 
gastrostomy and consider community acquired pneumonia.  A 
medical certificate from that facility shows the veteran died 
during admission.  The final diagnosis was questionable 
myocardial infarction, acute respiratory failure on 
mechanical ventilation, community acquired pneumonia, chronic 
obstructive pulmonary disease with emphysema, Parkinson's 
disease and status post gastrostomy tube insertion. 

Criteria
General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for such presumptive disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c) (2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.




In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  She has been provided with notice of the 
requirements for service connection of the cause of the 
veteran's death.  She was specifically notified of such 
requirements by letter in April 2000 and again in February 
2001.  

She was also provided with notice of the types of evidence 
needed to substantiate her claim in the February 2001 letter.  
She was also notified of these requirements in the July 2000 
rating decision, which also provided her with a rationale 
explaining why the evidence did not allow for a grant of her 
claim.  

The August 2001 Statement of the Case (SOC), in addition to 
providing a rationale of the RO's decision, also provided the 
appellant with notice of the specific regulations pertaining 
to her claim.  In light of the above, the Board finds that 
the duty to notify has been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by her to be obtained.  



In particular, the complete service medical records had 
previously been obtained in February 1954 and there is no 
indication that there are additional service medical records.  
The evidence also includes the post-service VA 
hospitalization reports and medical examinations since 
separation from active service.  The evidence also includes 
the veteran's private medical treatment records.  She has not 
identified any other pertinent evidence which has not been 
obtained.  38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 
2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  

The Board finds that a VA medical opinion is not required in 
this case because, as will be discussed in greater detail 
below, there is no indication that the cause of the veteran's 
death may be associated with his military service.  

In reaching this conclusion, the Board has considered all the 
evidence of record, including the appellant's assertions.  
However, aside from her assertions, there is no other 
evidence on file even hinting that any one of the causes of 
the veteran's death may be associated with service.  There is 
no inservice documentation of these diseases.  

Further, there is no documentation of myocardial infarction, 
respiratory failure, community acquired pneumonia, chronic 
obstructive pulmonary disease with emphysema, Parkinson's 
disease, or gastrointestinal problems until many years after 
the veteran's discharge from service.  

In general, aside from the appellant's contentions, there is 
no evidence on file, competent or otherwise, indicating that 
the causes of death were incurred or first manifested during 
service or during an applicable presumption period.  Nor is 
there any other evidence (e.g., a medical opinion) indicating 
a relationship between the causes of death and service or the 
veteran's service-connected disabilities.  


Thus, the Board finds that the evidence, when considered in 
its entirety, does not indicate that any of the causes of the 
veteran's death may be associated with his active military 
service.  38 U.S.C.A. § 5103A(d)(2)(B) (West Supp. 2001).  

Furthermore, obtaining a medical opinion would not provide 
the evidence of inservice incurrence of a disability that is 
missing from this case.  Thus, there is no reasonable 
possibility that obtaining such a medical opinion would 
substantiate the claim.  See 66 Fed. Reg. 45,626, 45,631.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).
Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

After a careful review of the record, the Board concludes 
that the medical evidence demonstrates that the cause of the 
veteran's death was not incurred in or was the result of a 
disability incurred in or aggravated by service.  

The Certificate of Death from the Office of the Civil 
Registrar General lists questionable myocardial infarction 
and acute respiratory failure on mechanical ventilation as 
the immediate cause of the veteran's death.  The evidence 
does not show that the veteran developed heart disease during 
active service or to a compensable degree during the initial 
post-service year.  Service medical records do not show 
treatment or diagnosis of heart disease or myocardial 
infarction.  

During the May 1953 hospitalization, physical examination was 
within normal limits and a chest x-ray examination was 
negative.  Heart sounds were of good quality, rhythm and 
regular.  In fact, during examination in April 1961 the 
physician specifically examined the heart.  Both physical and 
x-ray examination of the heart was normal and an 
electrocardiograph showed normal tracings.  

Although the November 1977 heart examination revealed 
tachycardia with extrasystoles, the examiner's impression was 
rule out coronary insufficiency and he did not actually 
diagnose heart disease.  The examiner also did not relate any 
of the veteran's symptoms to active service or secondary to a 
service-connected disability.  

The initial post-service diagnosis of a cardiovascular 
disease in contained in the November 1994 VA examination 
report.  Chest x-ray examination showed arteriosclerosis.  
The diagnosis was minimal, inactive pulmonary tuberculosis.  
Beginning in February 1998 the veteran was also diagnosed 
with hypertension.  However, these disabilities are first 
shown many years after the veteran's separation from active 
service, and the medical evidence does not link these 
disabilities to active service or secondary to a service-
connected disability.

At the time of death the veteran was service-connected for 
inactive pulmonary tuberculosis.  Service medical records 
show the veteran was diagnosed and treated for active 
pulmonary tuberculosis in August 1952.  However, they do not 
show diagnosis and treatment for chronic obstructive 
pulmonary disease or any other respiratory disorder.  While 
the veteran's minimal pulmonary tuberculosis remained active 
until May 1954, in April 1955, following intermittent medical 
therapy, the tuberculosis had resolved itself to a cleared or 
noninfectious state.  

In September 1956 routine physical examination did not reveal 
any remarkable physical findings.  Chest x-ray examination 
revealed a minimal tuberculosis lesion, which was considered 
fibrotic and inactive.  The diagnosis was minimal, inactive 
pulmonary tuberculosis.  The remaining probative medical 
evidence shows that the pulmonary tuberculosis has remained 
inactive since that time.  During the February 1970 VA 
examination, the physician described the residual pulmonary 
scarring in the left upper lobe as very insignificant and of 
no clinical importance.  

The initial post-service diagnosis of a separate chronic 
respiratory disorder is contained in the November 1977 
private medical examination report.  X-ray examination showed 
suspicious densities and slight bronchovesicular markings.  
The impression was chronic bronchitis.  During the November 
1994 VA examination, chest x-ray examination showed chronic 
bilateral perihilar and basal bronchitis with pulmonary 
emphysema.  During the private hospital admission in February 
1998 the examiner diagnosed chronic obstructive pulmonary 
disease.  He was also diagnosed with chronic obstructive 
pulmonary disease during the July 1998 VA examination.  
Again, these disabilities are first shown many years after 
the veteran's separation from active service, and the medical 
evidence does not link these disabilities to active service 
or secondary to a service-connected disability.

The remaining causes of death were listed as community 
acquired pneumonia, Parkinson's disease and status post 
gastrotomy tube insertion.  The medical evidence of record 
does not establish that any of these disabilities is related 
to an injury or disease incurred during active service.  

The service medical records do not show treatment or 
diagnosis of pneumonia, Parkinson's disease, or a 
gastrointestinal disorder.  The initial post-service 
diagnosis of Parkinson's disease and status post gastrotomy 
tube insertion is contained in the February 1998 private 
hospital report.  The veteran complained of only a several 
month history of dysphagia to both solids and liquids 
accompanied by vomiting and anorexia, as well as gradual 
weight loss.  Upper gastrointestinal endoscopy showed 
atrophic gastritis and gastric and duodenal polyps, which the 
examiner stated were probably inflammatory.  The examiner's 
impression was that the dysphagia was probably neuromuscular 
in nature, and this evidence shows that the gastrotomy tube 
insertion was performed to specifically treat his symptoms.  
The neurology service also gave a clinical impression of 
Parkinson's disease at that time.  The initial medical 
diagnosis of pneumonia is contained in the December 1999 
terminal hospitalization report.  


These disabilities are first shown many years after the 
veteran's separation from active service, and the medical 
evidence does not link these disabilities to active service 
or secondarily to a service-connected disability.  Moreover, 
the December 1999 records, the Certificate of Death and the 
May 2000 medical certificate specifically describe the 
veteran's pneumonia as community acquired.  

The listed causes of the veteran's death were not noted in 
service and physical examinations prior to separation from 
active service did not disclose such diseases or defects.  

There is no competent medical evidence linking the causes of 
the veteran's death to service.  As noted above, these 
disorders were not found during active service, and there is 
no medical evidence even suggesting that the cause of his 
death could be related to service in some manner.  Nor is 
there medical evidence of a relationship between any cause of 
death and any alleged continuity of symptomatology (the Board 
notes that the appellant does not appear to have made such a 
contention).  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The appellant's own assertions that the cause of death is 
related to service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  





Because the probative evidence has not established that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of the veteran's death, 
the Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied.  38 C.F.R. § 3.312.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

